



 

EXHIBIT 10.16

OMEGA FLEX, INC.

 

Phantom Stock Agreements

 

Schedule of Directors and Officers

 

As of December 31, 2014

 

Director/Officer

Type

Number

Grant Date

Grant Price

Maturity Date

Vesting Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dean W. Rivest

Full

1,500

03/03/2011

$13.14

03/03/2015

3 years

 

Full

1,500

02/16/2012

$16.68

02/16/2016

3 years

 

Full

1,500

04/03/2013

$15.01

03/03/2017

3 years

 

Full

1,800

02/19/2014

$20.20

02/19/2018

3 years

 

 

 

 

 

 

 

Paul J. Kane

Full

1,500

03/03/2011

$13.14

03/03/2015

3 years

 

Full

1,500

02/16/2012

$16.68

02/16/2016

3 years

 

Full

1,500

04/03/2013

$15.01

03/03/2017

3 years

 

Full

1,800

02/19/2014

$20.20

02/19/2018

3 years

 

 

 

 

 

 

 

Edwin B. Moran

Full

1,500

03/03/2011

$13.14

03/03/2015

3 years

 

Full

1,500

02/16/2012

$16.68

02/16/2016

3 years

 

Full

1,500

04/03/2013

$15.01

03/03/2017

3 years

 

Full

1,800

02/19/2014

$20.20

02/19/2018

3 years

 

 

 

 

 

 

 

Steven A. Treichel

Full

2,100

03/03/2011

$13.14

03/03/2015

3 years

 

Full

2,100

02/16/2012

$16.68

02/16/2016

3 years

 

Full

2,100

04/03/2013

$15.01

03/03/2017

3 years

 

Full

2,550

02/19/2014

$20.20

02/19/2018

3 years

 

 

 

 

 

 

 

Timothy P. Scanlan

Full

1,500

03/03/2011

$13.14

03/03/2015

3 years

 

Full

1,500

02/16/2012

$16.68

02/16/2016

3 years

 

Full

1,500

04/03/2013

$15.01

03/03/2017

3 years

 

Full

1,800

02/19/2014

$20.20

02/19/2018

3 years

 

 

 

 

 

 

 

Steven Hockenberry

Full

590

02/16/2012

$16.68

02/16/2016

3 years

 

Full

590

04/03/2013

$15.01

03/03/2017

3 years

 

Full

710

02/19/2014

$20.20

02/19/2018

3 years

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 















